Citation Nr: 1443923	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for neurofibromatosis.

2.  Entitlement to service connection for uterine fibroids with anemia, stomach cramps, and dysfunctional bleeding.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1980 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded the case for further development.

The Board notes that in a May 1993 rating decision, the Veteran's claim for service connection for neurofibromatosis was denied and the Veteran did not appeal that decision.  Therefore, when she submitted her August 2007 request to reopen this claim, the RO considered the question of whether or not new and material evidence had been submitted to reopen the previously denied claim.  However, during the course of the current action, additional service treatment records were associated with the claim file that are relevant to her claim.  Therefore, as there are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim the Veteran's claim for service connection is reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c)(1). 


FINDINGS OF FACT

1.  Neurofibromatosis is a congenital defect, and the Veteran did not experience a superimposed disease or injury during service that resulted in an additional disability or aggravation of congenital neurofibromatosis.

2.  The current uterine fibroids were not affirmatively shown to have been present during service and uterine fibroids are not related to an injury, disease, or event in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for neurofibromatosis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013).

2.  The criteria for service connection for uterine fibroids have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided pre-adjudication VCAA notice by letter in October 2007.  As for the content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, private medical records, and records of the Social Security Administration.  

The Veteran was afforded VA examinations in November 2007 and June 2012.  As the examinations were based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the opinions are adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.


Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Neurofibromatosis

Evidence and Analysis 

The service treatment records show that the Veteran complained of moles on her upper body.  The diagnosed was neurofibromatosis by CT scan.  She continued to have treatment for the condition, including surgery for a neurofibroma of the lower lip, for the duration of her service.  



After service, the Veteran continued to suffer from neurofibromatosis, which was documented by VA examinations in May 1993 and November 2007 and by VA treatment.  

According to the Mayo Clinic, neurofibromatosis is a genetic defect that is either passed on by a parent or occurred spontaneously at conception.  Mayo Clinic website, available at http://www.mayoclinic.org/diseases-conditions/neurofibromatosis/basics/causes/con-20027728.  

Although the Veteran's service treatment records showed treatment for neurofibromatosis during service, the condition is a congenital defect.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  If a disability is superimposed on the congenital defect during service, the superimposed disability may be service connected.  See VAOPGCPREC 82-90 (July 18, 1990).  Here there is no evidence of an additional disability superimposed on the congenital defect during service.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of proof of a current disability superimposed on neurofibromatosis, a congenital defect, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Uterine Fibroids

Evidence 

The Veteran asserts that the uterine fibroids began in service.  

The available service treatment records show that the Veteran was treated for stomach pains and cramps several times in service; however, the majority of the symptoms were related to gastroenteritis or other gastrointestinal problems.  


In January 1984, the Veteran was seen for stomach cramping, which was attributed to a possible pregnancy that was later confirmed.  The Veteran was subsequently treated for heavy bleeding and cramps.  In December 1986, when two months pregnant, the Veteran was treated for vaginal bleeding. 

After service, in September 2005, the Veteran was diagnosed with anemia.  In August 2007, the Veteran was treated for a history of irregular bleeding and menorrhagia.  The diagnoses were anemia and menorrhagia secondary to uterine fibroids.  The Veteran had a hysterectomy in August 2007.  

On VA examination in November 2007, the Veteran state that in July 2006 she was forced to stop working because of uterine bleeding of a year's duration.  The diagnosis was abnormal uterine bleeding because of uterine fibroids, resulting in iron deficiency anemia, which was treated by a hysterectomy.  

On VA examination in June 2012, the VA examiner stated that it was unclear when the uterine fibroids began.  After noting the in-service history, the VA examiner expressed the opinion that it was less likely than not that the condition was incurred in or caused by an in-service injury, disease, or event.  The VA examiner explained that in 1984 the Veteran had heavy bleeding and cramps that were not associated with uterine fibroids and that stomach pain in service was nonspecific and there was a history of gastritis and the Veteran was treated for gastroenteritis in service.  The VA examiner also noted that abnormal bleeding or fibroids were not shown on separation and that fibroids were treated many years after service in 2006 and 2007.

Analysis

On the basis of the service treatment records alone, uterine fibroids were not affirmatively shown to have had inception in service and service connection under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  



Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply to chronic diseases listed in 38 C.F.R. § 3.309(a).  As uterine fibroids are not listed in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply only to a disease listed in 38 C.F.R. § 3.309(a)).

Although service connection for the present disability is not established under 38 C.F.R. § 3.303(a), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In statements and in testimony, the Veteran asserted that fibroids were found in service.  After service, uterine fibroids were diagnosed in 2007.  

The Veteran also asserts that there is a causal relationship or nexus between the current uterine fibroids and service.  As the Veteran's statements and testimony are an inference based on facts, it is an opinion rather than a statement of fact.  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the present disability, uterine fibroids, and service.   The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran as lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Uterine fibroids is not a simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify uterine fibroids.

Also, uterine fibroids are not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, uterine fibroids is more analogous to an internal disease process such as rheumatic fever or a form of cancer rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes that uterine fibroids are not the type of condition under case law that has been found to be capable of lay observation. 

As uterine fibroids is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the uterine fibroids, and service that the Veteran avers.  For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the present disability and service.  



Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  

As for the Veteran reporting a contemporaneous medical diagnosis, no medical professional had diagnosed uterine fibroids following service before 2007, about 15 years after separation from service in 1992.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, on VA examination in June 2012, the VA examiner expressed the opinion that uterine fibroids were less likely as not the result of problems in service.  The VA examiner explained that the Veteran's complaints in service were related to gastroenteritis and heavy bleeding and cramps were not associated with uterine fibroids and that there was no diagnosis of fibroids in service.  Neither VA examiner related the current uterine fibroids to service or to the symptoms in service.  

Although the Veteran as a lay person is competent to state that fibroids were found in service, assuming that the Veteran's statements and recollections are competent evidence, the lay evidence is less probative value than the medical evidence indicating that the current uterine fibroids are unrelated to the symptoms in service.

As the competent medical evidence is more persuasive that the lay evidence, which opposes rather than supports the claim, and as there is no other medical evidence in favor of the claim, or competent lay evidence in favor of the claim on a material issue of fact, namely, a nexus to service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


      (The Order follows on the next page)





ORDER

Service connection for neurofibromatosis is denied.

Service connection for uterine fibroids with anemia, stomach cramps, and dysfunctional bleeding, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


